     4:19-cv-04165-SLD-JEH # 1           Page 1 of 8                                           E-FILED
                                                                   Friday, 23 August, 2019 11:07:48 AM
                                                                           Clerk, U.S. District Court, ILCD

______________________________________________________________________
                   UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS


CANDE HERNANDEZ,                               )
                                               )
                       Plaintiff,              )      No: 19 CV 4165
                                               )
       vs.                                      )
                                               )
KRAFT HEINZ FOODS COMPANY,                     )
                                               ) JURY DEMAND
                                               )
                        Defendant.             )
________________________________________________________________________

                                   COMPLAINT
                   AS AND FOR A FIRST COUNT OF ACTION
               (Title VII-RACE & NATIONAL ORIGIN DISCRIMINATION)
                       (HOSTILE WORK ENVIRONMENT)
                               Nature of the Action

1.   This is an action under Title VII of the Civil Rights Act of 1964 and as amended by

inter alia, the Civil Rights Act of 1991 (“ACT”), for the Defendant, KRAFT HEINZ

FOODS COMPANY, (“KRAFT” or Defendant) having subjected Plaintiff, CANDE

HERNANDEZ, hereinafter (“HERNADEZ” or “Plaintiff”) to race and national origin

discrimination (disparate treatment), despite HERNANDEZ’ complaints about same.

                          JURISDICTION AND VENUE


2. Jurisdiction of this Court is invoked 28 U.S.C. Section 1331, 1337, 1343 and 1345,

1391 (e). This action is authorized and instituted pursuant to Title VII of the Civil Rights

1964 (“ACT”), 42 U.S.C.A. §§ 2000 (e) et seq.

3. The employment practice hereinafter alleged to be unlawful where and is now being

committed in the Northern District of Illinois Eastern Division.

                                        PARTIES
    4:19-cv-04165-SLD-JEH # 1              Page 2 of 8



4. HERNANDEZ is a Hispanic female of Mexican origin who is a resident of Moline,

Rock Island County, Illinois.

5. HERNANDEZ is an employee of KRAFT since June 16, 2014.

6. At all times relevant, KRAFT is a state agency organized under the laws of the State of

Illinois with its main offices in Chicago and Springfield Illinois.

7. KRAFT is an employer within the meaning of the ACT and has been at all times

material to the allegations herein.

                         STATEMENT OF CLAIMS

8. This action brought against the Defendant, KRAFT having subjected Plaintiff,

HERNANDEZ to race discrimination by failure to treat her the same as non-Hispanic and

non-Mexican employees and allowing her to be subjected to racial treatment despite

HERNANDEZ complaints about same, as she was subject to a hostile work environment

and increased scrutiny at her worksite.

9. Defendant by its action or actions of its agents, caused and unreasonably interfered

with the terms and conditions of Plaintiff’s employment and performance in her job and

discipline, as compared to non-Hispanic and non-Mexican employees, all in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000-c et seq; as amended by

inter alia the Civil Rights Act of 1991.

10. By reason of the race and national origin discrimination and disparate treatment by

Defendant, Plaintiff has suffered a loss of earnings and benefits, in addition to suffering

great pain, humiliation and mental anguish, all to her damage.

11. Further, said action on the part of the Defendant was done with malice and

reckless disregard for Plaintiffs’ protected rights.


                                               2
      4:19-cv-04165-SLD-JEH # 1           Page 3 of 8



12. Plaintiff filed a discrimination charge against Defendant with the Equal Employment

Opportunity Commission (EEOC) on January 29, 2019. Those charges were timely filed,

under the ACT. (See Exhibit “A”)

13. On May 21, 2019, Plaintiff was sent a notices from the EEOC and the Department

of Justice of his right to bring this action (See Exhibit “B”), and Plaintiff timely filed

this action.


                   AS AND FOR A SECOND CAUSE OF ACTION
                          (TITLE VII SEX DISCRIMINATION)
                         (HOSTILE WORK ENVIRONMENT)
14. Plaintiff realleges each and every allegation set forth above with the same force

and effect as if more fully set forth herein.

15. This is an action under Title VII of the Civil Rights Act of 1964 and as amended by

inter alia, the Civil Rights Act of 1991, 42 U.S.C. 2000(e) et seg., for KRAFT having

subjected HERNANDEZ to sex discrimination by failure to treat her the same as male

employees despite HERNANDEZ’s complaints about same.

                           STATEMENT OF CLAIMS

16. Beginning in the 2011 through the present, his immediate supervisors treated the

male employees to less scrutiny and better terms and conditions of employment than they

did with HERNANDEZ. Further, HERNANDEZ’s supervisor knowingly treated

HERNANDEZ differently than male employees whose performance which was the same

as, or less than that of HERNANDEZ.

17.    KRAFT intentionally subjected HERNANDEZ to unequal and discriminatory

treatment by discriminating and harassing HERNANDEZ based on her sex and holding

her to a higher standard of performance than male employees.


                                                3
      4:19-cv-04165-SLD-JEH # 1           Page 4 of 8



18.   By   engaging     in   discriminatory    conduct,   KRAFT    discriminated   against

HERNANDEZ in violation of 42 U.S.C. 2000(e) as amended.

19. The discriminatory action of KRAFT as set forth above has caused HERNANDEZ to

suffer losses of earnings, and as a further proximate result of KRAFT’s unlawful and

intentional discriminatory actions against HERNANDEZ, as alleged above,

HERNANDEZ has been harmed in that HERNANDEZ has suffered in her position, her

work environment became impaired and also her work performance.

20. As a further proximate result of KRAFT’S unlawful and intentional discriminatory

actions against HERNANDEZ, as alleged above, HERNANDEZ has been harmed in that

HERNANDEZ has suffered emotional pain, humiliation, mental anguish, loss of

enjoyment of life, and emotional distress.

21. All the above in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

Section 2000-3 et seq; as amended by inter alia the Civil Rights Act of 1991. 23. As a

result of such discrimination and consequent harm, HERNANDEZ has suffered such

damages in an amount according to proof.

22. Further, said action on the part of the KRAFT was done with malice and

reckless disregard for HERNANDEZ’S protected rights.

                     AS AND FOR A THIRD CAUSE OF ACTION
                            (Title VII-RETALIATION)


23. HERNANDEZ realleges each and every allegation set forth above with the same

force and effect as if more fully set forth herein.

24. Defendant’s agents have intentionally retaliated against HERNANDEZ, based upon

filing her prior complaints against her immediate supervisors and how they mistreated


                                               4
    4:19-cv-04165-SLD-JEH # 1             Page 5 of 8



her. Thereafter, Defendant’s agents created a retaliatory and offensive work environment

by treating her differently than other employees and then giving her poor evaluations. All

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000-e et seq,

as amended by, inter alia the Civil Rights Act of 1991.

25. By reason of this retaliation by Defendant’s, HERNANDEZ has suffered a loss of

earnings and benefits, in addition to suffering great pain, humiliation and mental

anguish, all to her damage.

26. Further, said action on the part of the Defendant was done with malice and

reckless disregard for Plaintiffs’ protected rights.



            AS AND FOR A FOURTH CAUSE OF ACTION
 (DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT)

                                  NATURE OF ACTION

27. This is an action under Title I of the Americans with Disabilities Act of 1990 and

Title I of the Civil Rights Act of 1990 to correct unlawful employment practices on the

basis of disability (handicap) by KRAFT taken against HERNANDEZ a qualified

individual with a disability, to make her whole for said unlawful practices.

                              JURISDICTION AND VENUE
28. Jurisdiction of this Court is invoked pursuant to 28 U.S.C.A. & & 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C.A. § 12111, which

incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act

of 1964 ("Title VII"), 42 U.S.C.A. § § 2000e-5 (f)(1) and (3), and pursuant to Section 102

of the Civil Rights Act of 1991, 42 U.S.C.A. § 1981(A) . The employment practices


                                               5
      4:19-cv-04165-SLD-JEH # 1           Page 6 of 8



hereafter alleged to be unlawful were and are now being committed in the Northern

District of Illinois, Eastern Division.

29. HERNANDEZ repeats and realleges each and every allegation set forth above with

the same force and effect as more fully

30. KRAFT is an employer within the meaning of the ADA and has been at all times

material to the allegations herein.

31. KRAFT is an employer as that term is defined under the American Disability Act at

all times material to the allegations herein and HERNANDEZ has permanent disabilities

that substantially limits one or more of her major life activities, but said disability is not

related to her ability to perform the essential functions of her assigned duties with

KRAFT.

                                 STATEMENT OF CLAIMS

32.   Despite KRAFT listing itself as an equal employment company and having a

company policy against Discrimination to the disabled, KRAFT intentionally

discriminated against HERNANDEZ because of HERNANDEZ' disability.

33. HERNANDEZ is a "qualified individual with a disability" within the meaning of the

ADA because she can perform the essential functions of the job that he holds in the

employ of the KRAFT.

34. HERNANDEZ, due to her disability was treated differently than other employees

without disabilities and subject to heavier workloads and increased scrutiny.

35. The discriminatory action of KRAFT as set forth above has caused HERNANDEZ to

suffer emotional pain, humiliation, mental anguish, loss of enjoyment of life, and

emotional distress.


                                               6
      4:19-cv-04165-SLD-JEH # 1          Page 7 of 8



                 AS AND FOR THE FIFTH CAUSE OF ACTION
             AGE DISCRIMINATION IN VIOLATION TO THE ADEA

36. HERNANDEZ repeats and realleges each and every allegation set forth above with

the same force and effect as more fully set forth herein.

                             JURISDICTION AND VENUE
37. HERNANDEZ brings this action for benefits under the Age Discrimination in

Employment Act of 1967 (hereinafter sometimes referred to as the ADEA), 29 U.S.C. §

621-634, under the specific provisions of the Age Discrimination in Employment Act,

viz. 29 U.S.C. § 626(c).

38. Jurisdiction of this action is conferred upon the Court by Section 7(b) of the Age

Discrimination in Employment Act, 29 U.S.C. § 626 (b) and Venue 28 U.S.C. § 1331.

                                    FACTUAL BASIS


39. Continuously KRAFT discriminated against HERNANDEZ because of her age and

treated her differently than younger non-protected employees of KRAFT because of her

age (YOB 1966).

40. KRAFT treated HERNANDEZ differently than other younger employees whom

received better treatment than HERNANDEZ.

41.    HERNANDEZ protested her unlawful termination and filed charges of the

discrimination herein alleged with the Equal Employment Opportunity Commission as

set forth above.

42. KRAFT’S violation of the Age Discrimination Act of 1967 and has proximately

caused the HERNANDEZ to suffer emotional pain.

43. KRAFT’S violation of HERNANDEZ’ rights were willful and reckless.



                                             7
     4:19-cv-04165-SLD-JEH # 1            Page 8 of 8



                                PRAYER FOR RELIEF

    WHEREFORE, HERNANDEZ prays for judgment as follows:

    1. Declare the conduct engaged in by KRAFT to be in violation of HERNANDEZ’S

rights;

    2. For injunctive relief, including but not limited to, and relief required

to make HERNANDEZ whole for any losses caused by the violations of KRAFT and

protect her from further mental and physical harm;

    3. For compensatory damages in an amount according to proof;

    4. For costs of suit, including reasonable attorney's fees and expert fees, pursuant to

42 U.S.C.A § 12117(a), which incorporates the remedies set forth in Title VII of the

Civil Rights Act of 1964, Title 42 U.S.C.A. § 2000e-5(k); and

   5. For such other and further relief as the court deems proper.




                                     CANDE HERNANDEZ

                                  BY:/s/ Michael T. Smith
                                     Michael T. Smith
                                       Trial Attorney

 Michael T. Smith #6180407IL
 10 N. Martingale
 Suite 400
 Schaumburg, Illinois 60173
 (847) 466-1099




                                               8
